 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CRUZ INIGUEZ,                                      No. 2:19-cv-1318-EFB P
12                        Petitioner,
13            v.                                         ORDER
14    P. THOMPSON, Warden,
15                        Respondent.
16

17          Petitioner is a federal prisoner proceeding without counsel in this petition for writ of

18   habeas corpus brought under 28 U.S.C. § 2241. ECF No. 1. On September 25, 2019, the court

19   ordered respondent to file a response to the petition. ECF No. 4. The response and motion to

20   dismiss were filed on January 9, 2020. ECF No. 9. Apparently, petitioner did not receive the

21   response, as he has filed an order to show cause indicating his belief that respondent has failed to

22   respond as ordered. ECF No. 12. As respondent has complied, the motion is denied. However,

23   the court will direct the Clerk to send the response to petitioner and grant petitioner an additional

24   30 days to file his opposition brief.

25          Accordingly, it is hereby ORDERED that:

26          1.     Petitioner’s motion for an order to show cause (ECF No. 12) is DENIED.

27          2.     The Clerk of the Court shall send petitioner a copy of the filings appearing at ECF

28                 Nos. 9, 10, and 11.
                                                        1
 1         3.   Petitioner shall have 30 days from the date of service of this order to file his
 2              opposition to respondent’s motion to dismiss.
 3         So ordered.
 4   DATED: April 6, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
